Citation Nr: 0406053	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  01-02 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for steatocystoma 
multiplex with multiple lesions. 

4.  Entitlement to an increased rating for conjunctivitis, 
currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for tinea versicolor, 
currently rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1966 to July 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in January 
2000 and October 2000 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  It appears from 
the available documents in the claims file that the veteran 
appealed the issues listed on the title page of this 
decision.  A missing portion of the veteran's claims file has 
not been located, despite numerous attempts by VA to locate 
it.  At a personal hearing before the RO in July 2001, the 
decision review officer, the veteran, and the veteran's 
representative agreed that the issues on appeal were the 
issues listed above on the title page of this decision 
(service connection for migraine headaches, PTSD, and 
steatocystoma multiplex with multiple lesions, and increased 
ratings for service-connected conjunctivitis and tinea 
versicolor).  At the July 2001 personal hearing, the veteran 
explicitly withdrew a claim for a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU). 




REMAND

Following a review of the record, the Board finds that the RO 
must ensure compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)), to include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board notes that a portion of the veteran's claims file is 
missing notwithstanding multiple efforts by the RO to locate 
the file.  The available evidence that is of record does not 
reflect any documentation that the RO advised the veteran of 
the evidence received, and what evidence VA would obtain, or 
requested the veteran to provide information needed to 
identify and obtain records or evidence that would support 
his claims.  To ensure compliance with the notice provisions 
of the VCAA, the issues listed above on the title page must 
be remanded to the RO.

In view of the foregoing, this case is REMANDED to the RO for 
the following:

1.	The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  The RO should 
also notify the veteran of what evidence is 
required to substantiate the claims for service 
connection for migraine headaches, PTSD, and 
steatocystoma multiplex with multiple lesions, and 
for increased ratings for service-connected 
conjunctivitis and tinea versicolor, what evidence, 
if any, the veteran is to submit, and what evidence 
VA will obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

2.	If any of the benefits sought on appeal remains 
denied, the appellant and his representative should 
be furnished a supplemental statement of the case 
and should be given the opportunity to respond 
thereto.  Thereafter, the case should be returned 
to the Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



